 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Postal Service and David Drazek andJudi Bari, and David C. Drazek. Cases 5-CA9170(P) and 5-CA-9331(P)March 28, 1979DECISION AND ORDERBY MEMBERS PENELLI.O, MURPHY, AND TRUESDALEOn December 14, 1978, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and Charging Party Barifiled an answering brief to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, United States PostalService, Largo, Maryland, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir, 1951). We have carefully examined therecord and find no basis for reversing his findings.I In the absence of exceptions thereto, we adopt, pro forma, the Adminis-trative Law Judge's finding that Respondent did not violate the Act by pro-hibiting the distribution of the December and January issues of Postal Strife.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions, the Na-tional Labor Relations Board has found that we vio-lated the National Labor Relations Act and has or-dered us to post this notice.The law gives you the right:To form, join, or help unionsTo choose a union to represent you in bar-gaining with usTo act together for your common interestsor protectionTo refuse to participate in or oppose any orall of these things.WE WILL NOT confiscate or prohibit the distri-bution of leaflets critical of your recognized col-lective-bargaining agent, including leaflets of thePostal Underground, where such distributiontakes place in nonworking areas on nonworkingtime.WE WILL NOT suspend you or otherwise dis-criminate against you for exercising the rightslisted above.WE WVIL. NOT in any like or related mannerinterfere with, restrain, or coerce you in yourrights guaranteed by Section 7 of the NationalLabor Relations Act, as amended.WE Wll.. make David C. Drazek whole forany loss of pay he may have suffered as a resultof his suspension on March 8, 1978, plus interest.UNITED STATES POSTAL SERVICEDECISIONSTATEMENT OF THE CASEHurroN S. BRANDON, Administrative Law Judge: Thiscase was heard before me in Washington, D.C., on August22 23, 1978.1 The charge in Case 5-CA-9170(P) was filedby David Drazek (hereinafter called Drazek) and Judi Bari(hereinafter called Bari); both individuals, on February 1,while the charge in Case 5-CA-933 I(P) was filed by Drazekon March 24. The complaint in the initial case issued onMarch 22, and the complaint in the later case issued onMay 16. Both were consolidated for hearing by an orderconsolidating cases dated June 12. The complaints as con-solidated allege violations of Section 8(a)(l) of the NationalLabor Relations Act, as amended, herein called the Act, byUnited States Postal Service, herein called Respondent. Theissues presented are whether Respondent violated Section8(a)(1) of the Act by (a) banning or prohibiting distributionof publications of Postal Strife and (b) suspending Drazekfor his protected concerted activities in connection with thedistribution of Postal Strife.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent, Imake the following:I All dates are 1978, unless otherwise stated.241 NLRB No. 74524 UNITED STATES POSTAL SERVICEFINDINGS OF FA('1. JURISDICTIONAt all times material, the Board has had jurisdiction overthis case by virtue of Section 1209 of the Postal Reorganiza-tion Act, 39 U.S.C. §1201 09, herein called PRA.II. IHE ALI.EGEI) UNFAIR I.ABOR PRA(TI(ESA. BackgroundRespondent operates a bulk mail center in Largo. Mary-land, the only location involved in this proceeding, where itemploys approximately 800 employees. A substantial num-ber of these employees are represented by Local 305 of theNational Post Office Mail Handlers. Watchmen, Messen-gers and Group Leaders Division of the Laborers' Interna-tional Union of North America, AFL-CIO, herein calledthe Mail Handlers or the Union. The Mail Handlers andRespondent were parties to a collective-bargaining agree-ment applicable to the Largo facility commonly known asthe Washington Bulk Mail Center or WBMC. The collec-tive-bargaining agreement between the parties was effectiveat all times material herein and contained a provision, arti-cle XVIII, in which the Union agreed on behalf of its mem-bers that it would not call or sanction a strike or slowdown.In addition, the agreement in article XXII provided thatRespondent would furnish a bulletin board for the exclusiveuse of the Union and further provided that the Union couldplace their literature racks in swing rooms. However. theagreement added, "Only suitable notices and literature maybe posted or placed in literature racks." In addition, theagreement stated. "There shall be no posting or placementof literature in literature racks except upon authority ofofficially designated representatives of the Union."In the fall of 1977, certain employees of Respondent atthe WBMC became active in an organization called thePostal Underground. Drazek, the charging party herein, be-came a member of that group, which he described in histestimony as a group of rank-and-file employees whose pur-pose it was to try to change undesirable working conditionsat the WBMC, including mandatory overtime and em-ployee "harassment," and also to expose the inefficiency ofthe unions representing employees at the WBMC. includingthe Mail Handlers. Pursuant to those ends, the Postal Un-derground began publishing a monthly newsletter in Octo-ber 1977, known as Postal Strife.' While statements andcomments contained in the monthly publications of PostalStrife will be more fully described below. it is sufficient tonote at this point that Postal Strife was highly critical ofRespondent's management and the Mail Handlers. It ap-pears that the November and December 1977 issues of2 According to Drazek's testimony, the Postal Underground was incorpo-rated in March or April as Postal Strife. No officers had been named at thetime of the hearing, but the organization did have bylaws and a charter.Aside from Drazek and the other charging party, Bari, who were the primarycontributors of articles to the Postal Strinfe newsletter, no other members ofthe Postal Underground or Postal Strife were named in the record. PostalStrife, the organization as opposed to the newsletter. appears to have beenused interchangeably with Postal Underground by Drazek in his testimony.Postal Strife were distributed at the WBMC without inci-dent. It was the subsequent distributions of Postal Under-ground materials which encountered difficulties from Re-spondent and gave rise to the charges and complaintsherein.B. The JanuaN 10 IncidentsDrazek, employed by Respondent at the WBMC as amail handler who loaded and unloaded trucks under thesupervision of Orville Blue, supervisor of the outbounddocks, came to work on January 10 at around 7:10 a.m.with a stack of leaflets3announcing a Mail Handlers unionmeeting at 3 p.m. on JanuarN 14. The space on the leafletfor designation of the place of the meeting was filled withquestion marks, and the tone of the leaflet, which requestedthat employees come to the meeting prepared to ask ques-tions regarding specified matters of employee concern, wasclearly sarcastic and obviously designed to put the Unionand its leaders in an embarrassing light, since, according tothe leaflet, the Union had agreed at its prior meeting inDecember to hold regular meetings on the second Saturdayof each month with "adequate notification" to employees ofat least I week. The leaflet advised employees to ask certainnamed union representatives for the location of the meetingby calling them either at their homes or at the WBMC.That the leaflet was a publication of the Postal Under-ground was established not only by the name Postal Under-ground, Mail Handlers Division, appearing on the bottomof the leaflet but also bh the symbol of the Postal Under-ground, a vulture appearing within a regular United StatesPostal Service logo.Drazek credibly testified without contradiction that hewas stopped by Walter Robinson, mail processing managerfor Respondent, and Henry Jones, tour (shift) superinten-dent, who both advised Drazek that the leaflets would notbe allowed in the building. Although Drazek protested thatit was illegal to stop him from trying to distribute the leaf-lets, he was advised to take the leaflets back outside andthat there would be no more Postal Strife allowed in thebuilding.Drazek then proceeded to talk to Julie McCarthy, gen-eral manager of the WBMC, and asked her why they wouldnot be allowed to give out the leaflets. He testified that hewas told by McCarthy that Respondent did not have toallow distributions of the leaflet because "they" (Postal Un-derground) were not a recognized bargaining agent. Mc-Carthy, called by Respondent, did not specifically disputeDrazek's testimony but added more details. She testifiedthat she advised him that the Mail Handlers bulletin boardsand literature racks in the facility were the proper places forofficial union notices of meetings and that the leaflet wasnot an official notice, that it was a fictitious document andDrazek was not a union official authorized to distribute no-tices of official union meetings and he would not be allowedto post and circulate the leaflet.Bari, also employed by Respondent at the WBMC as amail handler, testified that on January 10 at around 6:20p.m., just prior to the beginning of her shift, she distributed'G.C. Exh. 5.525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Respondent's cafeteria some of the same leaflets regard-ing a Mail Handlers meeting referred to above. She sawDrazek, who informed her of the difficulty he had encoun-tered with the leaflets earlier that morning. The two thenproceeded to Bari's timeclock, where she intended to punchin. Both were carrying leaflets. They were approached byJames Strong, a tour superintendent, and General Supervi-sor James Sheppard. Sheppard proceeded to escort Drazek,who had completed his shift, out of the building whileStrong told Bari that they were not to distribute those "pa-pers." Bari insisted that they had a legal right to distributethem, but Strong told her that she could take what legalrecourse she wanted but that he was going to take the "pa-pers." He then refused Bari's request to either put the leaf-lets in her locker or give them to Drazek and, instead, tookthem from her.Strong was not called by Respondent, and the statementsand action attributed to him by Bari on January 10 areuncontradicted. I therefore credit her testimony regardingStrong.The General Counsel relies upon Drazek and Bari to es-tablish complaint allegations that Respondent, throughRobinson, banned distribution of Postal Strife in Respon-dent's facility; through McCarthy, prohibited distributionof literature other than that authored by the recognizedbargaining agent in Respondent's facility; and, throughStrong, confiscated issues of Postal Strife, all in violation ofSection 8(a)(l).C. The February 2 EventsThe complaint alleges that on February 2 mail processingmanager Robinson directed employees to remove PostalStrife publications from Respondent's facility and thatGeneral Manager McCarthy told employees that theycould not bring Postal Strife publications into Respondent'sfacility. In support of these allegations, the General Coun-sel again relies upon the testimony of Drazek.Drazek related that on the morning of February 2 he wascoming in to work with a bundle of newspapers, publica-tions of the Rank-and-File Postal Worker, a San Franciscogroup, when he was again stopped by Robinson. Robinson,again according to Drazek's uncontradicted and thereforecredited testimony. told Drazek that Drazek was not al-lowed to bring in Postal Strife or any other paper. AlthoughDrazek showed Robinson what the material was, Robinsonreplied that it did not make any difference and took thematerial from Drazek.Subsequently, on February 2, Drazek had a conversationwith McCarthy in her office concerning the papers. Accord-ing to Drazek, McCarthy told him that the distribution of"these" newsletters involved complex legal issues and thatneither she nor Drazek was competent to address those is-sues, but that if he continued to bring them he would leaveher no other alternative than to have them confiscated fromhim.McCarthy's testimony was that she called Drazek intoher office on February 2 after she had received notice of thecharge' having been filed. She concedes that she told him' It is clear that the charge in Case 5-CA 9170(P) had been filed the daypreceding this statement of McCarthy, but Drazek testified that she did notrefer to the filing of the charge.that the distribution of "his literature" involved compli-cated legal issues but says she added that the issues werebeing addressed through the framework of the Board byboth Postal Service attorneys and Drazek's attorney andthat management was willing to abide by any sort of rulingor settlement determination. She further asked his coopera-tion to abide by the work rules that had been set out forhim until such time as a ruling was received, but also addedthat if he continued to ignore those work rules and herrequests he would leave her with no choice but to pick uphis material and possibly subject him to disciplinary actionfor failure to follow instructions. Drazek replied only bysaying that she was wrong.I credit McCarthy's version of her conversation withDrazek on February 2 with respect to the minor but appar-ent conflicts in their respective testimony. McCarthy im-pressed me as a credible witness with a good recall of detail.Moreover, her testimony that the matter was being dis-cussed between attorneys in an attempt to resolve it re-ceives some support from the fact that on February 8 Mc-C('arthy again called Drazek in and advised him that "hismaterial" was going to be allowed to be distributed in non-work areas, on nonwork time, "with very specific details asto where and when."5D. The Suspension of David DrazekThe complaint in Case 5-CA 9331(P) alleges that Re-spondent suspended Drazek on March 8 for 7 days becauseof his protected concerted activities in distributing literatureduring his nonwork periods in nonwork areas. The suspen-sion was based directly on events occurring on February 10but indirectly on events occurring on February 8, inasmuchas the events of the latter date were considered in Respon-dent's deciding on the suspension.It was Drazek's testimony that on February 8 he came towork with literature including the Rank-and-File PostalWorker, Postal Strife, and some other "leaflets" which heidentified as announcements of a Postal Strife meeting. Su-pervisor Blue told him that Blue was under instructions toconfiscate anything that Drazek brought in. Blue thencalled General Supervisor Sheppard over. Sheppard toldDrazek that he was not allowed to have the material in thebuilding and asked Drazek to follow him. He directed Dra-zek to put the material in Drazek's locker and wait until9:00, when Sheppard could talk to McCarthy and Robin-son about what to do. Drazek asked if he could check withhis lawyer, and Sheppard replied that he could but said hewas taking Drazek off the clock. Drazek protested that hecouldn't do that. Then, according to Drazek, Sheppard es-corted Drazek to the security office and told him, "Get outand never come back."None of the restrictions noted and imposed by McCarthy on February 8on Drazek's distributions are alleged to be unlawful. Such restrictions voicedto Drazek included a prohibition of commercial newspapers on the work-room floor (because of the possibility of confusion with mailed newspapers).McCarthy also advised Drazek that the distributor of any literature wouldbe responsible for the content of the material distributed and that where suchmaterial "encouraged, condoned, or otherwise had the effect of producingillegal activities, such as slow-downs, sick-outs, work stoppages of one vari-ety or another," the distributor would be responsible and subject to disciplin-ary action.526 UNITED STATES POSTAL SERVICEDrazek left but later in the day was telephoned by Mc-Carthy. who directed him to report to the WBMC. ThereDrazek met with McCarthy at 2:00 p.m., and McCarthyrelated to him the distribution rules as already referred toabove. Respondent reimbursed Drazek for the time lost inbeing sent home that day, but on February 27 Drazek re-ceived a warning letter signed by Supervisor Blue and datedFebruary 22 based on Drazek's February 8 conduct.Neither Drazek's suspension on February 8 nor any ofthe comments attributed by him to Sheppard or Blue werealleged by the General Counsel as violative of the Act.Sheppard was not called as a witness in the matter, andBlue only briefly alluded to the February 8 events on cross-examination. Blue testified that he had told Drazek the rulewas that if' Drazek were to bring printed materials on to theworkroom floor Blue was to confiscate them. Blue in-structed Drazek to leave the materials on Blue's desk andreport to his truck. According to Drazek's warning letter,Drazek reported to his truck but took his literature or mate-rial with him. It was after that that Blue called Sheppardinto the matter, and Sheppard. according to the warningletter,, directed Drazek to put the material in his locker, butDrazek refused.On February 10. Drazek had some leaflets which he tes-tified pertained to a Postal Strife meeting, which he in-tended to distribute in the break areas.' As he was going tothe break area during breaktime with the leaflets, he wasgoing through Blue's work area, where he encountered em-ployees Melvin Mitchell and Robert Barrow. According toDrazek, Barrow stopped him and took a leaflet from himalthough Drazek did not hand it to him. Thereafter Bluetold him he was not allowed to give out leaflets in workareas, and Drazek claimed that he had not.Blue, on the other hand, testified that he had seen Drazekhand a copy of the material he was distributing to eitherBarrow or Mitchell but that since their backs were to him,he could not see which one. Barrow and Mitchell were bothcalled as witnesses by the General Counsel. Mitchell testi-fied that he recalled the date but could not recall Drazekhaving any literature in his possession. Further, he testifiedthat Drazek had not given him any literature and that hehad not seen Drazek give Barrow any literature in Mitch-ell's presence, although Mitchell conceded that Barrow hadbeen in the vicinity at the time. Barrow frankly and cred-ibly testified that he had received literature from Drazeknumerous times but that he could not recall whether Dra-zek gave him any literature or that he took any literaturefrom Drazek on the morning of February 10.Drazek's suspension letter, dated March I and given toDrazek on March 2, reflects that he was suspended for in-subordination, based on his distribution of material to Bar-row and Mitchell on February 10 in a work area. contraryto instructions issued him on February 8. The letter alsoindicated that his warning letter of February 22 and his6 G.C. Exh. 6.Respondent contends that the record does not establish that the materialor leaflets distributed hb Drazek on February 10 related to protected con-certed activity. Since I accept Drazekss testimony, uncontradicted on thepoint, that it pertained to a Postal Strife meeting, I reject Respondent'scontention.counseling of January 38 were considered in deciding on hissuspension.E. Contenlionls and Conclusions1. The prohibition of distribution of leaflets and "PostalStrife"The General Counsel argues that Respondent's broadprohibition of the Postal Strife literature violated Section8(a)(I). citing United Parcel Service. Inc., 230 NLRB 1147(1977). Consistent with this argument, the General Counselurges that "Postal Strife" and the material publishedtherein constituted activity protected under the Act. That itwas recognized by Respondent as protected was demon-strated. the General Counsel argues, because after the ini-tial charges were filed Respondent allowed the distributionof Postal Strife and never disciplined anyone for the con-tents of Postal Strife.Respondent offers a number of arguments in its defense.Initially, Respondent contends that the complaint allega-tions with respect to the January 10 incidents are withoutmerit because they' refer to restrictions and confiscations ofPostal Strife but the evidence reflected that Postal Strifewas not involved, only the fake announcement of a MailHandlers union meeting. I find no merit in this contention,inasmuch as the notices clearly designate that they were theproducts of the Postal Underground. the producer at thattime of Postal Strife. The leaflet had the same logo as ap-peared on Postal Strife. I deem the leaflet and Postal Strifeto be sufficiently related to justify the complaint referencesto the leaflets as Postal Strife distributions. Moreover, thecomplaint could not have been misleading in this regard,since the allegations involve the January 10 date and therewas no showing of any other distribution of Postal Strife onthat date. And finally, I credit Drazek's uncontradicted tes-timony that Robinson on January 10 stated that no morePostal Strife would be allowed in the building, thus clearlyshowing Respondent's recognition of the leaflet's associ-ation with Postal Strife.The Respondent next argues that the January 10 leafletdistribution and posting did not constitute protected con-certed activity under the Act. I disagree with this conten-tion insofar as distribution of the leaflet is concerned. Al-though Drazek testified that the notice of the meeting wasnot a "sarcastic" commentary, it is obvious from examina-tion of the leaflet that it was intended to prod the Unioninto action with respect to concerns listed in the leaflet andwas critical of the Union's failure to meet with employees.With the name of the Postal Underground on the bottom ofthe leaflet and with the place of the meeting indicated onlyby question marks, it could hardly be mistaken as an officialnotice of a union meeting. And while the leaflet might havebeen embarrassing to the Union. such embarrassmentserves as no basis to remove distribution of the leaflet fromthe protection of the Act.It is true that the leaflet suggested that employees askunion representatives at the WBMC about the place ofmeeting either in person or by phone (giving the home tele-I The record contains no explanation of any counseling of Drazek onJanuar 3.527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDphone number of one union representative), but there wasno evidence that those officials received any harassment asa result of the leaflet, and Respondent presented no evi-dence that the leaflet resulted in any disruption of work.Further, even if the Union complained to managementabout the leaflet, such complaints also do not detract fromthe protected nature of the leaflet.9Considering the forego-ing, I conclude that the January 10 leaflet was a legitimateprotest of what the Postal Underground viewed, rightly orwrongly, as union inefficiency or inactivity with respect toattention to, and resolution of, employee concerns listed inthe leaflet, as well as the Union's failure to meet with theemployees. I therefore find that the leaflet was a lawfulprotest entitled to the protection of the Act.To the extent that the leaflet was posted in certain areasof the WBMC, Respondent was within its rights to removethe posted leaflets. Section 7 of the Act has been interpretedto grant employees the right to distribute literature on com-pany premises under many circumstances, but it does notbestow upon them a right to the use of bulletin boards orother plant surfaces for the posting of information. Eastex,Incorporated, 215 NLRB 271 (1974), enfd. 550 F.2d 198(5th Cir. 1977), modified on other grounds 556 F.2d 1280(5th Cir.), affd. 437 U.S. 556 (1978). Accordingly, McCar-thy was entitled to bar, as she did on January 10, the post-ing of the leaflet in the WBMC. But she could not also bar,as I find she did, circulation of the leaflet on the premisethat it was not an official union announcement. Likewise,the barring of the leaflet by Robinson, Jones, and Strongand the confiscation of the leaflets by Strong from Bariconstituted interference, restraint, and coercion of employ-ees in the exercise of their Section 7 rights. That Respon-dent did not threaten or impose discipline for distributionof the leaflet is irrelevant. I find that Respondent, by pro-hibiting the circulation of the leaflet on January 10 andthen confiscating the leaflet, violated Section 8(a)(l) of theAct.'0With respect to the complaint allegations regarding theFebruary 2 barring of the Postal Strife newsletter from theWBMC by Robinson and McCarthy, Respondent contendsthere was a failure of proof. Respondent argues that Drazekwas not carrying Postal Strife that morning, when Robin-son told him he could not bring Postal Strife or any othernewspaper in. That is true, but the undenied fact remainsthat Robinson included Postal Strife in his broad prohibi-tion. The ban existed then, whether or not Drazek had any' As the court said in V L. R B. v. Mid-State Metal Products, Inc., 403 F.2d702. 704 (5th Cir. 1968), quoted with approval by the Board in The Magna-vox Company of Tennessee. 195 NLRB 265, fn, 7 (1972):The rights to distribute materials or solicit in organizing for collectivebargaining are rights of individual employees, relating to their selecting(or choosing not to select) and constantly re-evaluating their collectivebargaining agent. They are to be distinguished from rights which em-ployees acting in concert, through the collective bargaining agent, mayexercise in attempts to achieve economic advantage.0 Respondent also appears to argue that there were other means of criti-cizing the Union available to the Postal Underground, specifically the PostalStrife newsletter. aside from the leaflet distribution. This is nothing morethan a bootstrap argument, which I find unmeritorious, since Respondent,around the same time it barred the leaflet, barred distribution of PostalStrife. Moreover, as will be subsequently seen. Respondent argues that bar-ring of Postal Strife was lawful because distribution of that newsletter wasunprotected under the Act, inasmuch as it urged and encouraged employeesto engage in unlawful conduct.Postal Strife newsletters with him at the time. This ban wasimposed and existed independently of any legitimate re-striction which Respondent could impose on the bringing inof other material, including regular newspapers.Similarly, McCarthy by her own testimony admitted shetold Drazek that distribution of "his literature" involvedcomplex legal issues. "His literature" in the past had in-cluded Postal Strife newsletters. By asking him to cooper-ate, and by threatening discipline for not cooperating withrespect to "his literature," McCarthy was imposing restric-tions on Drazek's distribution of "his literature." I find itnot unreasonable to draw the inference that McCarthy wasreferring to Postal Strife newsletters and that by threateningdiscipline she was making it clear that she did not wantPostal Strife brought in and distributed. I so conclude. Thisconclusion is buttressed by McCarthy's own admission thatin January she instructed her supervisors not to allow distri-bution of Postal Strife. There was no showing that thatdirection was ever specifically countermanded or retracted,although on February 8 McCarthy announced to Drazekthe legitimate distribution restrictions. Accordingly, I findthat there has been no failure of proof that Respondent didban distribution of Postal Strife newsletters through Robin-son and McCarthy, as alleged in the complaint, eventhough the total ban did not continue beyond February 8.This brings us to the more critical issue argued by Re-spondent, that distribution of the Postal Strife newsletterwas not an activity protected by Section 7 of the Act. Re-spondent argues that its collective-bargaining agreementwith the Union contains a no-strike provision, articleXVIII, and, in addition, that postal employees are statutori-ly" prohibited from striking. The December and Januaryissues of Postal Strife, according to Respondent's argument,encouraged employees to engage in concerted work stop-pages, contrary to the employees' contractual and statutoryobligations, and thus the distribution of those newsletterswas unprotected activity.Examination of the December and January issues ofPostal Strife lend support and credence to Respondent'sargument that those issues encouraged the employees to useunlawful self-help through concerted sickouts and break ex-tensions. Thus, the first page of the December issue2re-ports on a Thanksgiving "slick-out" following an announce-ment of 2 hours of mandatory overtime. While only arelatively small number of employees engaged in the "slick-out" by filling out sick leave slips, the "slick-out" did suc-ceed in disrupting operations, according to the report. Thereport then proceeded to state:Postal Underground supports any progressive actionsagainst forced overtime. But it should be pointed outthat a sick-out would require workers to sign theirnames and stick their necks out without knowing howmany people were supporting them.A more realistic approach would be to unite the work-ers in a common bond-like sitting out in the cafeteria.At least then we would know who was on out side andwho was scab, and we could draw strength from eachother for a united action.' 39 U.S.C. §410b) 5 U.S.C. §7311.1 G.C Exh. 2.528 UNITED STATES POSTAL SERVICEThe same issue of Postal Strife contained an article re-garding opposition to Respondent's allowance of only 10minutes for breaks. The article noted that some employeesat WBMC on Tour 11 had unofficially won the right to 15-minute breaks just by taking them. It then concludes:HOW ABOUT IT! Wouldn't you rather have a fewminutes to relax during a busy day? You never know-it might even give you a better outlook on this place.We believe that if enough of you out there want a 15minute break, you'll get it. Start acting today on breaksand maybe it will become official sooner than youthink. We can do it by sticking together in a commongoal: To try and make the WBMC a better place towork in. "ATTENTION ALL PERSONNEL: Your10 minute break is over!" You could still have 5 moreminutes. It's up to you.In another article on excessive damage to mail, supervi-sory preoccupation with quotas and speed is blamed, andthe author offers the following advice:Management offers us no incentives to do things right,and the only way we can ever change this place is if wethe workers take the correct running of the plant intoour own hands. If your supervisor tells you to ignoresorting or operating procedures so they can get theirquote [sic] ignore them. They wouldn't dare writeyou up for it.The December issue also contains a cartoon of which thehumor is based on the comic character's obscene responseto an order of a supervisor, in effect advising the supervisorthat he could go f-k himself.The January issue of Postal Strife, distributed sometimeafter January 16, was somewhat more subtle in its over-tures. It reported on the high absentee rate over ChristmasEve and New Year's Eve as a result of people calling insick. While this article, entitled "BMC Flu." stated that itwas hoped that the sickout would "help management figurethat we are human beings, and after slaving 66 or morehours a week for the holiday season, we need some time tobe with our families and friends," the article pointed outthat the absences were "completely spontaneous and un-planned." However, the author concluded that maybe ifmanagement would stop working the employees to deathwith overtime they wouldn't get sick so much.It is clear that Section 7 of the Act "protects employees... when they denounce their employer for his conduct oflabor relations or affairs germane to the employment rela-tionship." Jefferson Standard Broadcasting Company, 94NLRB 1507, 1511-12 (1951), affd. sub nom. N.L.R.B. v.Local Union No. 1229, International Brotherhood of Electri-cal Workers, 346 U.S. 464, 475 (1953). This protection is notwithout some limitation, however, and an employer's rightto maintain plant discipline includes the right to bar inflam-matory propaganda from its premises in the course of anemployee campaign to obtain improved wages in a collec-tive-bargaining agreement. Southwestern Bell TelephoneCompany,. 200 NLRB 667, 671 (1972). Further, it has alsobeen held that distribution of literature on employer prem-ises holding employer officers and officials up to ridiculeand contempt, which has the necessary tendency to disruptdiscipline in the plant, is unprotected. Mary'land DrdockCompany v. N.L.R.B., 183 F.2d 538, 539 (4th Cir. 1950);Indiana Gear Works, a Division of Buehler Corporation v.N.L.R.B., 371 F.2d 273 (7th Cir. 1967). Thus, some con-certed activity by employees may be so indefensible as towarrant employer discipline or discharge. Jefferson Stan-dard Broadcasting Company, supra; N.L.R.B. v. WashingtonAluminum Company, Inc., 370 U.S. 9 (1962). In any case,however, there must be "an adjustment between the undis-puted right of self-organization assured to employees ...and the equally undisputed right of employers to maintaindiscipline in their establishments." Republic Aviation Corpo-ration v. N.L.R.B., 324 U.S. 793, 797-798 (1945).The issue here boils down to whether the December andJanuary issues of the Postal Strife newsletter held Respon-dent's supervisors up to ridicule and contempt or were oth-erwise so obscene or offensive as to have the necessary ten-dency to disrupt discipline, rendering distribution of thoseissues unprotected under Section 7 of the Act and makingRespondent's barring of such distribution lawful. Consider-ing the December and January issues as a whole, I concludethat their content and tone were so obscene, offensive, andobnoxious as to be far outweighed when balanced againstRespondent's need for proper discipline. Notably, the De-cember issue, through the cartoon already noted, can onlybe construed as obscenely advocating complete disregard ofsupervisory instructions. Indeed, the same issue at anotherpoint exhorts employees to "take the correct running of theplant into our own hands" and directs employees to ignoresupervisory directions which employees may individuallydetermine are contrary to "sorting or operating proce-dures." Such exhortations and directions are nothing morethan clarion calls to insubordination.The continued theme of avoidance of managerial author-ity is found in the blatant advocation of the extension of the10-minute break periods through self-help in defiance ofbreak rules as well as the Respondent-Union contractualprovision against slowdowns and strikes. Finally, the De-cember issue's apparent approval of the Thanksgiving"slick-out," coupled with the express support of "progres-sive actions against forced overtime," including the sug-gested "sit out" in the cafeteria, is no less disruptive ofproduction and plant discipline.The January issue, by also reporting on the ChristmasEve and New Year's Eve "sick-out," i.e., the BMC Flu,with obvious approval, was likewise disruptive of both dis-cipline and production. No doubt, although spontaneous,those "sick outs" received the encouragement of the De-cember Postal Strife's expressed support of"progressive ac-tion" against forced overtime.That many of the criticisms and concerns expressed inthe December and January Postal Strife issues were wellfounded may not be open to question. Some of its aims maywell have been legitimate. But the manner in which theywere expressed here and the advocation of self-help in theface of contractual restrictions were in complete disregardof the proper employee discipline which is essential to thesuccess of both management and employees in their com-mon enterprise.I conclude that by any measure the December and Janu-ary issues of Postal Strife could be reasonably construed as529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing obscene, offensive, and a threat to plant discipline.'Thus, I find that those issues fell outside the ambit of theprotection of Section 7 of the Act. It therefore follows thatRespondent's barring of distribution of those issues in itsfacility up to February 814 did not violate Section 8(a)( 1) ofthe Act. I so find.2. The Drazek suspensionIn arguing that the March suspension of Drazek was un-lawful, the General Counsel refers to the February 22 warn-ing letter issued to Drazek based on the February 8 eventsand contends that the February 22 letter was "unwar-ranted," apparently because Respondent retracted Drazek's"discharge" of February 8 and paid him for the time helost. The General Counsel then hypothesizes that havingboth the February 8 and 10 incidents, involving Drazek,before it. Respondent realized that before it could take ac-tion on the February 10 incident it had to issue a warningletter to Drazek based on the February 8 events, a warningletter that was based on "something" which was Respon-dent's own fault, i.e., its unlawful restriction on distributionof literature protected under the Act. Further, the GeneralCounsel claims that the February 10 incident was "too triv-ial" to justify suspension. Respondent, according to theGeneral Counsel's argument, stinging from Drazek's PostalStrife activities, decided to impose discipline and was notwilling to overlook "something that they had overlooked inthe past." Thus, aside from the simple issue, as framed inthe complaint, of whether Respondent suspended Drazekfor his alleged conduct of February 10 in distributing litera-ture in work areas contrary to Respondent's announced re-strictions, the General Counsel appears to be arguing a pre-text theory.The distribution rules announced to Drazek by McCar-thy on February 8 were clear and lawful and are not allegedto be otherwise by the General Counsel. Moreover, therewas no contention that such rules were discriminatorilypromulgated. Accordingly, if Drazek did violate the lawfulno-distribution rule on February 10, Respondent was notprecluded from taking appropriate disciplinary action, not-withstanding the existence of any previous unlawful prohi-bitions on distributions of "Postal Strife" of which Drazekmay have run afoul, unless Respondent seized upon theprior incidents to obstruct protected employee activity. SeeUniflite, Inc., 233 NLRB 1108 (1977). 1 am not persuadedthat there was any such purpose in Respondent's actions.The pretext argument loses persuasiveness not only in viewof the General Counsel's failure to allege and show that theFebruary 22 warning letter was unlawful but also becausethere was no showing that the disciplinary procedure underthe Respondent-Union contract required a warning letterfor a prior offense as a necessary step for suspension for asubsequent offense. While the March 2 suspension letterdoes refer to the February 22 warning letter as a consider-1" While the November 1977 issue of Postal Stnfe is also contained in therecord. I have found it unnecessary to comment upon it, inasmuch as Re-spondent appeared to have taken no steps to bar its distribution.14The fact that Respondent after February 8 may have allowed furtherdistribution of the January Postal Strife newsletter does not detract from theunprotected nature of that issue or the right of Respondent to initially bar itsdistribution in its facility.ation in the suspension, I am not convinced that such con-sideration was improper or "unwarranted," since I havefound that Respondent could lawfully have barred the dis-tribution of Postal Strife newsletters which Drazek had inhis "materials" on February 8. Too, Respondent's reinstate-ment of Drazek on February 8 with pay for time lost as aresult of his having been sent home does not, without more,establish that Respondent had decided to forego all disci-pline of Drazek for his conduct on that date. Lastly, thetiming of the February 22 warning letter and the March 2notice of suspension do not reflect an intent on Respon-dent's part to retaliate against Drazek for his Postal Strifeactivities as such. Had Respondent been so disposed, moreprecipitous action could have been expected.There remains, however, the issue of whether Drazekpassed out leaflets in a work area, as claimed by Respon-dent. This requires a credibility resolution between Drazekand Blue. I credit Drazek's version of the February 10 inci-dent and find that he did not hand the leaflet to Barrow butthat Barrow reached into Drazek's stack of leaflets and tookthe leaflet from him. Barrow did not contradict this, nor didMitchell, who was also present, for neither man had a recol-lection of the incident. I am persuaded that the failure ofthe recollections of both Barrow and Mitchell was genuine.After all, it was not a matter of great significance to eitherof them and they were not questioned about it by anyoneuntil 2 or more days later. On the other hand, I was im-pressed by Drazek's apparent sincerity in testifying on thepoint. Moreover, while Drazek, as shown by both his testi-mony and his conduct reflected in the case as a whole, wasnot the type of employee to be hesitant to confront or evencontradict management, I am not convinced he would havedistributed literature in work areas only 2 days after Mc-Carthy had so clearly laid out the no-distribution rules tohim. Moreover, it would be highly unlikely that Drazekwould go through a work area with the intent of distribut-ing material contrary to Respondent's rules and yet hand aleaflet to only one person. Finally, the accuracy of Blue'stestimony on the incident was not persuasive. The backs ofMitchell and Barrow were admittedly to Blue at the time,and he was unable to specify which one received the docu-ment allegedly handed out by Drazek. And he made noeffort to verify his observation by checking with eitherMitchell or Barrow. This did not prevent him from signingDrazek's suspension letter drafted in such a way as to erro-neously suggest that Drazek gave a document to both men.Having found that the leaflet being distributed by Drazekwas one calling for a Postal Strife meeting, I find that theleaflet distribution was a protected activity.' Since Drazek'ssuspension was based on alleged misconduct in connectionwith that protected activity, i.e., breach of the no-distribu-tion rule, and since I find that that misconduct did notis Although Respondent. as I have found, could have barred distributionof the Postal Strife newsletter, in its facilities without violating employee Sec.7 rights, it could not similarly lawfully bar distribution of leaflets announcingmeetings of Postal Strife, the organization. See United Parcel Service, Inc.,230 NLRB 1147 (1977). The aims of Postal Strife, the organization, in earlyFebruary were not in derogation of the Union, nor does it appear that PostalStrife sought to displace the Union in spite of the fact that Postal Strife washighly critical of the Union. Accordingly, the distribution of notices of PostalStrife meetings, I find, was a protected activity under the Act.530 UNITED STATES POSTAL SERVICEoccur, it follows, and I find, that Drazek's suspension inter-fered with his protected concerted activities. N.L.R.B. v.Burnup and Sims, Inc., 379 U.S. 21 (1964). I therefore con-clude that Respondent violated Section 8(a)(l) in suspend-ing Drazek.CONCLUSIONS OF LAW1. Respondent, United States Postal Service, is subject tothe jurisdiction of the National Labor Relations Board pur-suant to the National Labor Relations Act, as amended, byvirtue of certain provisions of Chapter 12 of the Postal Re-organization Act, 39 U.S.C. §1201 09.2. By confiscating and prohibiting the lawful distributionof leaflets of Postal Underground critical of the recognizedcollective-bargaining representative. on January 10, 1978,Respondent violated Section 8(a)(1) of the Act.3. By suspending David C. Drazek for 7 days, beginningMarch 8, because of his distribution of a leaflet announcinga Postal Strife meeting, Respondent violated Section 8(a)(1)of the Act.4. Respondent has not violated the Act in any other re-spect alleged.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and post an appropriate notice.Since I have found that Respondent unlawfully sus-pended David C. Drazek for a period of 7 days, I shallrecommend that Respondent be ordered to make himwhole for any loss of earnings that he may have suffered asa result of such suspension. Any backpay for Drazek shallbe computed in accordance with the formula approved inF. W. Woolworth Company,. 90 NLRB 289 (1950), with in-terest computed in the manner and amount prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).'6Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:' See, generally, Isis Plumbing & Heaing Co., 138 NLRB 716 (1962)."1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.ORDER7The Respondent, United States Postal Service, Largo,Maryland, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Confiscating or prohibiting the distribution amongemployees of leaflets critical of the recognized collective-bargaining representative, including leaflets produced bythe Postal Underground, where such distribution takesplace in nonworking areas on nonworking time.(b) Suspending employees for exercising rights guaran-teed by Section 7 of the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the National Labor Rela-tions Act, as amended.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make David C. Drazek whole for any loss of pay hemay have suffered by reason of his suspension by paymentto him of a sum of money equal to the amount he normallywould have earned as wages but for the suspension, in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents. for examination and copying. all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records rel-evant and necessary to a determination of the amount ofbackpay due under the terms of this recommended Order.(c) Post at its Largo, Maryland, bulk mail facility copiesof the attached notice marked "Appendix."'sCopies of saidnotice, on forms provided by the Regional Director for Re-gion 5, after being duly signed by the Respondent's autho-rized representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS ALSO ORDERED that the complaints be dismissed in-sofar as they allege violations of the Act not specificallyfound.i' In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."531